REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
There is no teaching or suggestion in the prior art of the claimed combination having regarding claim 1, the adjusting mechanism comprising a plurality of rotation devices spaced apart from one another, each rotation device including a rotatable sphere protruding out of the surface of the rim, wherein a resistance to rotation of the rotatable spheres is decreased when the adjusting mechanism is in a first state, the resistance to rotation of the rotatable spheres is increased when the adjusting mechanism is in a second state.
	There is no teaching or suggestion in the prior art of the claimed combination having regarding claim 9, the adjusting mechanism comprising a plurality of rotation devices spaced apart from one another, each rotation device comprising: a rotatable sphere protruding out of the surface of the rim; a shaft; a plate threadedly attached to the shaft; and a spring positioned between the plate and the rotatable sphere, wherein the plate is movable in a first direction toward the spring for decreasing a resistance to rotation of the rotatable spheres and in an opposite second direction for increasing the resistance to rotation of the rotatable spheres wherein a resistance to rotation of the rotatable spheres is decreased when the adjusting mechanism is in a first state, the resistance to rotation of the rotatable spheres is increased when the adjusting mechanism is in a second state.
There is no teaching or suggestion in the prior art of the claimed combination having regarding claim 16, the adjusting mechanism comprising a plurality of rotatable spheres devices protruding out of the surface of the rim spaced apart from one another, each rotatable sphere including a plurality of parallel features, wherein the plurality of parallel features of each rotatable sphere is oriented in a first direction when the adjusting mechanism is in a first state, and wherein the plurality of parallel features of each rotatable sphere is oriented in a second direction when the adjusting mechanism is in a second state
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11254343 		State of the art
US 11242081 		State of the art
US 6678595 			State of the art
US 20030189493 		Sensors

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656